Citation Nr: 1027202	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-22 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1987 to October 1993. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

As an initial matter, the Board points out that the Veteran is 
contending that he has PTSD due to an in-service stressor.  At 
his March 2010 Board hearing, he described his claim as involving 
PTSD, anxiety, and depression.  The scope of a service connection 
claim should be construed based on the reasonable expectations of 
a non-expert, self-represented claimant, and the evidence 
developed during the claims process.  The factors to consider are 
the Veteran's description of his claim, the symptoms he 
describes; and all the information he submits or VA obtains in 
support of the claim.  Therefore, if a veteran claims service 
connection for a specific disorder, any disorder reasonably 
encompassed by the Veteran's claim must be considered.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of these 
considerations, and consistent with the Veteran's assertions, the 
Board finds that the scope the present claim is not limited to a 
claim of service connection for PTSD alone, but also encompasses 
a claim of service connection for a psychiatric disorder(s) other 
than PTSD.  The issue on the title page has been recharacterized 
accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Upon review, the Board finds that the Veteran's claim of service 
connection must be remanded for further evidentiary development.  

The RO, in July 2009, issued a Formal Finding of lack of 
information required to corroborate the Veteran's claimed 
stressors.  Subsequent to the RO's Formal Finding, the 
regulations concerning PTSD were amended.  Effective July 13, 
2010, if a stressor claimed by a veteran is related to that 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that a veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of that veteran's service, a veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  "[F]ear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  See 75 
Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)).  

Here, the Veteran's claimed stressors involve fear of terrorist 
activity while he was assigned to various U.S. Department of 
State embassies as a Marine Corps embassy guard.  In particular, 
he wrote in a March 2007 stressor statement, that he was assigned 
as an Marine embassy guard to the embassy in Athens, Greece, from 
September 1990 to December 1991; the embassy in Paris, France, 
from December 1991 to February 1993; and the embassy in Yaoundé, 
Cameroon, from February 1993 to September 1993.  The Veteran's 
service records confirm these assignments.  

In the March 2007 stressor statement, the Veteran described 
experiencing numerous stressful events while assigned to these 
embassies.  More generally, he wrote that the embassies were 
subject to bomb threats and other terroristic type threats.  He 
also noted, more specifically, that he was in Athens, Greece, 
when a U.S. Air Force sergeant was blown up by a car bomb outside 
his residence there.  This incident, the Veteran explained, 
caused him to become anxious when any cars would pass him in 
Athens because he feared that he was being targeted in a similar 
manner.  The Board points out that according to Significant 
Incidents of Political Violence Against Americans 1991, a U.S. 
Air Force Sergeant, Ronald Odell Stewart, was fatally wounded by 
a bomb that detonated outside his apartment building in Athens, 
Greece, on March 12, 1991.  A group called 17 November 
specifically targeted the victim to represent their opposition to 
U.S. policy.  U.S. Department of State, Bureau of Diplomatic 
Security 36 (1992), available at 
http://www.state.gov/m/ds/rls/rpt/19691.htm.

The Veteran's claimed stressor (fear of terrorist activity), in 
other words, are consistent with the places, types, and 
circumstances of his service.  Therefore, no further stressor 
development is required in this case if a VA examiner confirms 
that the stressors are adequate to support a diagnosis of PTSD, 
and that the Veteran's symptoms are related to the claimed 
stressor.  Hence, remand is necessary to afford the Veteran a VA 
examination.  

With regard to the pertinent medical history, the first 
indication of psychiatric symptoms occurs in February 2002, when 
the Veteran reported to his private (non-VA) physician that he 
was having significant job related stress.  Then in January 2003, 
he described bouts of mood swings and rage or anger; the 
impression was symptoms of anxiety and depression.  In April 
2006, the private physician noted that the Veteran again 
described symptoms of stress and anxiety particularly related to 
his work.  The assessment was symptoms of chronic anxiety and 
depression.  On follow-up in October 2006, the private physician 
diagnosed chronic generalized anxiety disorder.  

Then, during VA treatment in December 2006, a VA PTSD screen was 
positive.  Accordingly, the Veteran underwent an evaluation with 
a VA social worker in January 2007.  During the evaluation, the 
Veteran complained of such stressors as terrorist threats, being 
followed by persons on mopeds, and seeing dead bodies in Africa.  
The VA social worker diagnosed PTSD.  

In light of this evidence, the Veteran should be afforded a VA 
examination with a psychiatrist or psychologist to determine 
whether he has an acquired psychiatric disorder, including, but 
not limited to PTSD, due to his fear of terrorist activity during 
active service or otherwise etiologically related to his service.  
See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(i); see 
Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  However, identification of the specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with VCAA.  Hence, in addition to the 
actions requested above, the RO should undertake any other 
development and provide any further notification deemed warranted 
by VCAA prior to readjudicating the remanded claim.

Accordingly, the case is REMANDED for the following action:

1.  After completing any initial notice and 
or development found warranted after a 
complete review of the claims file, above 
requested development, the RO should schedule 
the Veteran for a VA examination with a 
psychiatrist or psychologist to determine the 
nature and likely etiology of the claimed 
psychiatric disorder.  

The entire claims file, including a copy of 
this remand, must be made available to the 
examiner for review.  Accordingly, the 
examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any indicated 
studies.  

Based on the examination and record review, 
the examiner should provide an opinion as to 
the following: 

(a) Is it at least as likely as not (i.e., 
there is a 50 percent probability or greater) 
that the Veteran's claimed stressor- 
involving fear of terroristic activity while 
assigned to various U.S. Embassies as a 
Marine Embassy Security Guard during his 
service-adequate to support a diagnosis of 
PTSD and are his current symptoms related to 
the claimed stressor?  If the examiner does 
not diagnose PTSD, the examiner should 
explain why the Veteran does not meet the 
criteria for a diagnosis of PTSD.  

(b) The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 50 
percent probability) that the Veteran has a 
psychiatric disorder other than PTSD that was 
incurred during his active service or is 
otherwise etiologically related to his active 
service.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.  

2.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim of 
service connection in light of all pertinent 
evidence and legal authority and addressing 
all relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, the 
RO should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

